                            U N ITED STA TES D ISTRICT C OU RT
                            SO U THERN D ISTRICT OF FLOR ID A

               CA SE N O .I8-CV-8O3OS-D IM ITRO ULEA SN A TTH EW M A N


KEN N ETH W O LW ER,M D ,

             Plaintiff,                                               FILED by                .C.

                                                                         N2k 13 2218
M ARTHA SOFRON SK Y ,K RISTEN
SUM M ER S,LO UISE W ILH ITE ST.LAU REN T,                               s'rEvEs M.LARIMORE
                                                                          CLERK tls Dls'ccm
                                                                          s.D.o!
                                                                               rFkJi.-w.8B.
and LU CY GEE.

             D efendants.


    O R D ER G M N TIN G DE FEND A N TS SU M M ER S.ST .LAU R EN T.A N D G EE'S
      M O TION FO R SANCTIONS IDE 771AND M O TION TO COM PEL THE
   COM PLETIO N OF PLAINTIFF'S DEPO SITION AND FOR SANCTIONS IDE 891
       TH IS CA U SE is before the Courtupon Defendants,Kristen Sum m ers,Louise W ilhite

St.Laurent,and Lucy Gee's (tr efendants'') Motion for Sanctions (DE 77) and M otion to
Compelthe Completion ofPlaintiff'sDeposition and for Sanctions(DE 891.Thismatterwas
referred to the undersigned by United StatesDistrictJudge W illiam P.Dim itrouleas.SeeDE 78.

PlaintiffKermeth W oliner,MD,(tsplaintiff')hasfiled aResponseto the Motion forSanctions
IDE 851,andtotheM otiontoCompcltheCompletionofPlaintiff'sDepositionandforSanctions
gDE 991.DefendantsfiledRepliestotheM otions.(DE 88;DE 1021.Themattersarenow ripefor
review .

                     1.      BA C K G R O U N D & PR O CED U R AL H ISTO R Y

   A . The Pendinz Law suit

   Pro se Plaintiff,a form erFlorida licensed doctor who had his m edicallicense revoked by the


                                              1
Florida M edicalBoard,filed a lengthy Com plaint in the Circuit Courtof the Fifteenth Judicial

Circuit in and for Palm B each County,Florida against D efendants M artha Sofronsky, K risten

Sum mers,Louise W ilhite St.Laurent,and Lucy Gee.SeeDE 1-2,pg.13.DefendantsSllmm ers,

St.Laurent,and Gee w ere em ployees ofthe Florida D epartm ent ofH ea1th,D ivision ofM edical

Quality Assurance gDE 1-2,pgs.13-14,! 3).DefendantSofronsky isthe motherofa young
woman ($(S.S.'')who wasapatientofPlaintiffgDE 1-2,pg.27,!25,261.DefendantSofronsky
filed a com plaint against Plaintiff with the Florida Department of Health, asserting that

Plaintiffstreatmentofherdaughtercaused herdeath (DE 1-2,pg.30,!341,resultingintheloss
ofPlaintiff'smedicallicense.PlaintiffbringsCount1(lllegallnterception,Disclosure,and Use
ofOralCommunications)againsta1lfourDefendants,Count11(Violation ofCivilRights)and
CountlIl(Conspiracy to Violate CivilRights)againstDefendantsSummers,St.Laurent,and
Gee,and CotmtIV (IntentionalInfliction ofEmotionalDistress)againstDefendantsSofronsky,
Summ ers,and St.Laurent.Plaintiffalso allegesthatM rs.Sofronsky illegally recorded a session

atPlaintiffsmedicaloftice,and Plaintiffand hisstaff,including Plaintiffswife,Gina Ricciardi,

were allrecorded withouttheirknowledge orconsent.(DE 1-2,! 321.Plaintiffsttesthatthe
D OH D efendants used this recording atPlaintiff's adm inistrative trial,in violation of Fla.Stat.

jj934.03and934.06 (DE 1!'s58,611.
   B . The Saga ofPlaintifpsPending D eposition

   A s is their right,D efendants have repeatedly attem pted to take Plaintiff s deposition in this

law suit.This efforthas been ongoing since July 20l8,and yet,m any m onths later,Plaintiff's

deposition has still not been com pleted. A lthough parties in federal civil litigation routinely

subm itto deposition w ithoutthe necessity ofcourtintervention,such has notbeen the case here.
In fact,Plaintiffhasrepeatedly setup roadblocksin an effortto delay and stym ie hisdeposition,

asdiscussed below .

              The Scheduled A ugust6.2018 D eposition ofPlaintiff

       First,on July 13, 2018,D efendants coordinated w ith Plaintiff to set his deposition for

August6,2018.(DE 77,pg.1,!11.Thereafter,on July 16,2018,DefendantsissuedtheirNotice
ofTakingDepositionofPlaintiff,which scheduledPlaintiffsdepositionforAugust6,2018.(DE
32,pg.1;DE 77,pg.1,! 11.However,on August1,2018,PlaintifffiledaçlverifiedM otion to
Disqualify''counselforDefendants Summers,St.Laurent,and Gee (DE 311,along with his
M otion forProtective O rderto Stay orReschedule Plaintiff'sD eposition untilthe CourtRules on

Plaintiff'sM otion to Disqualify gDE 321.Based upon these tilingsofPlaintiff,the Courtwas
forced to tem porarily stay the deposition of Plaintiff,pending an evidentiary hearing and nzling

cm PlaintiffsM otion to Disqualify Counsel.(DE 351.Afterholding an evidentiary hearing on
PlaintiffsM otiontoDisqualifyCounselgDE 311onAugust17,2018,theCourtfoundPlaintiffs
M otion to D isqualify to be m eritless and entered an Order D enying Plaintiff's M otion to

Disqualify Counsel(DE 541.See Wolinerv.Sofronsky,No.18-CV-80305,2018 W L 4039311
(S.D.Fla.Aug.23,2018).TheCourtalso entered an OrderDenying the Balance ofPlaintiff's
M otion to Stay Deposition asM oot.(DE 56JThe Court'swritten OrderatDE 56 specifically
requiredPlaintifftosubmittoadepositiononorbeforeM onday,September10,2018.(DE 561.
           2. The Scheduled (and Court-ordered)August31s2018 Deposition ofPlaintiff

       Second,in com pliance w ith the Court's Order atD E 56 requiring Plaintiff to subm it to

his deposition on or before Septem ber 10, 2018,D efendants rescheduled Plaintiffs deposition

forAugust31,2018,attheoffice ofdefensecounselforthe DOH Defendants.gDE 59,pg.2).

                                               3
However,when Plaintiffappeared forhisdeposition,hiswife,GinaRicciardi,am aterialwitness

in thislawsuit,wasalso present.(DE 59,pg.31.Defendants'counselobjectedto Ms.Ricciardi
being present during the deposition,because she w as listed in Plaintiff s interrogatories as a

materialwitnessin thiscase.gDE 59-1,pg.3,lines12-151.PlaintiffinsistedthatM s.Ricciardi
attend the deposition with Plaintiff.(DE 59,pg.3,! 7).Plaintiffrefused to submitto the
depositionwithouthiswifepresent(DE 59-1,pg.3,lines15-161,and therebyforcedDefendants
to file a M otion to Com pel and for Protective O rder so that D efendants could take Plaintiff s

depositionwithouthiswife'sattendance.gDE 591.Accordingly,theAugust31,2018deposition
ofPlaintiffdid notproceed and more discovery litigationwasbroughtto theCourt.

       In a 22-page Response with 74 pagesofattachments (DE 621,Plaintiffasserted,inter
alia, that D efendants' actions have caused him Cd...severe em otional stress m anifested by

physical sym ptom s:chronic fatigue,increased appetite and w eight gain,recurrent m outh sores,

periodic palpitations, repeated vomiting (including bright red blood), frequent diarrhea
(including dark stools),abdominalpain,insomnia,complete loss oflibido,adult-onsetacne,
initability,anxiety,andrecuningbadthoughts''(DE 62,pg.3,! 31,and,therefore,heneedsto
bring hiswife,M s.Ricciardi,ttwith him to stressfulevents''(DE 62,pg.3,! 4),such ashis
deposition. Plaintiff argued that he is proceeding pro se and that, diw ithout M s. Ricciardi,

Plaintiff would be left with absolutely no support in the troup de loup set by the D efendants

(citation omittedl.''gDE 62,pg.18,! 361.TheCourtonce again expedited thematterand after
considering the parties' positions, ordered Plaintiff to subm it to his deposition on or before

Septem ber 30,20l8,and precluded his wife,M s.Ricciardi,a m aterialw itness in this litigation,

from beingpresentduringthedeposition.(DE 641.Wolinerv.Sofronsky,No.18-CV-80305,2018

                                               4
W L 4404066(S.D.Fla.Sept.13,2018).
           3. TheCourt-orderedSeptember2k.2018DepositionofPlaintiff

       In a furtherongoing effortto avoid his deposition,Plaintiff filed an objection to the
undersigned's Order requiring him to attend his deposition on or before Septem ber 30, 2018

withoutthe presence ofhiswife gDE 651togetherwith a M otion to Stay Discovery gDE 661.
H owever,in a Septem ber 19,2018 Order,the H onorable U nited States D istrictJudge W illiam P.

DimitrouleasdeniedPlaintiffsobjection andmotionto stayandspecifically ordered Plaintiffto
appear for his deposition on Septem ber 24, 2018 at the offices of counsel for D efendants

Stzmmers,St.Laurent,and Gee.(DE 691.However,Plaintifffailedto attendthatcourt-ordered
Septem ber 24,2018 deposition.lnstead,on Septem ber 20,2018,in a further effortto delay his

deposition,Plaintiff filed a Notice of Appealto the Eleventh Circuit gDE 70j from Judge
D im itrouleas'O rder atD E 69.Plaintiffdid notfile a m otion to stay atthattim e.Instead,he did

not attend the deposition scheduled for Septem ber 24, 2018. Then, on Septem ber 24, 2018,

Plaintifffiled a M otion for Protective O rder,asking the Courtto stay his deposition pending his

appealto the Eleventh Circuit.(DE 73,pg.1).On September 27,2018,Judge Dimitrouleas
entered his O rder D enying Plaintiff's M otion for Protective Order,and required D efendants to

provide the Courtw ith a date for Plaintiff's rescheduled deposition by October 1,2018 at 5:00

p.m.gDE 76,pg.11.lnthatOrder,Plaintiffwasspeciticallycautioned thatfailuretoappearathis
deposition tswillresultin sanctions.''(DE 76,pg.11.Pursuantto thatOrder,Defendantsfiled a
N otice of Com pliance advising the Court that Plaintifps deposition was now scheduled for

October 19,2018,at 10:00 a.m .at the oftice of counselfor D efendants Sum m ers, St.Laurent,




                                               5
and G ee. gDE 801.1

           4. TheScheduled (and Court-ordered)October 19.2018Deposition ofPlaintiff

   Plaintiff did appear for his deposition on October 19,2018,and he did sitforthe deposition

from approxim ately 10:00 a.m .untilapproxim ately 3:00 p.m .w ith necessary breaks and a lunch

break.(DE 891.However,whenPlaintiffbecameirritated and angry atthequestionsputtohim
by D efendants' counsel,Plaintiff abruptly tenninated the deposition and leftdefense counsel's
office. (DE 89-1,pgs.12-131.Thus,Plaintiffsdepositionhasstillnotbeen completed.2

   C. TheSeptem ber27.2018 M otion forSanctionsIDE 771.Response.and Replv

                M otion

       Defendantstiled theirM otion forSanctionson September27,2018 gDE 771,requesting
that the Court im pose sanctions against Plaintiff pursuant to Federal Rule of CivilProcedure

37(b)and (d)forrepeatedly delaying hisdeposition and forfailingto follow theCourt'sorder
requiringPlaintiffto submitto a deposition on September24,2018 (DE 641.Defendantsassert
thatthey have been trying to take Plaintiff's deposition for tw o m onths;thatPlaintiff provided

difficult dates for his deposition after norm al business hours and on w eekends; and that he

refusedtositforhisdepositionwithouthiswifepresent.(DE 77,pg.41.
        Defendants assert that they have incurred significant costs due to Plaintiff's behavior,

including the costs ofretaining a courtreporter,drafting the M otion at issue gDE 77),and
respondingtoPlaintifpsuntimelyfiled secondM otionforProtectiveOrdergDE 731.Defendants
alsoclaim thattheywillincurcostsinreschedulingPlaintiffsdeposition.gDE 77,pg.4J.

1On October11,2012,theUnited StatesCourtofAppealsforthe EleventhCircuitissued, sua sponte,an Order
dismissing Plaintifpsappeal.(DE 831.
2 O n November 9, 2018,Judge D imitrouleas extended the discovery cut-off date from N ovem ber 14,20l8 to
December14,2018.(DE 105q.
                                                   6
           2. Response

       PlaintifffiledaResponsetoDefendants'M otionforSanctionsonOctober15,2018.(DE
851.Plaintiffstatesthathe received the Court's Orderovernzling hisobjections and denying
Plaintiff'sM otionto Stay (DE 691onSeptember19,2018,alsoYom Kippur.(DE 85,pgs.3-41.
Because Plaintiff celebrates Y om K ippur, he view ed the Court's Order the follow ing day,

September20,2018,andtimely filed hisnoticeofappeal.(DE 70q.Plaintiffclaimsthatheboth
telephoned and em ailed defense counselon Saturday,Septem ber 22,2018,and notitied them that

a M otion to Stay Pending Appealhad been tiled w ith the Eleventh Circuit and thathe w ould not

be appearing atthe deposition scheduled for M onday,September 24,2018.(DE 85,pg.4).
Plaintiffalso asserts thathe did nottdsim ply failto show up at D efendants'offices,but instead

filedaMotionforProtectiveOrder(DE 73qafterconferringbytelephonewithDefendants.''(DE
85,pg.41.
       Plaintiffarguesthatthe Courtspecifically declined imposing sanctionson Plaintiffin its

OrderDenying M otion forProtectiveOrder(DE 761and stated,çsplaintiffiscautioned thatthe
failuretoappearathisdeposition willresultin sanctions.''(DE 85,pg.4j.Plaintiffalso argues
thatbecause the deposition w as scheduled atthe office of defense counsel,Defendants did not

incurany travelcosts.Id

       Next,Plaintiffclaims thathis objections to the Court's Order Granting Defendant's
Motion to Compeland forProtective Order gDE 591 were substantially justified and thathe
believeshisappealto the Eleventh Circuitwillbemeritorious.3 (D E 85,pg 51.Plaintiffstates
                                                                             .



that,as apro se plaintiff,he isnotthum bing his nose to the courtbutrather attem pting to com ply

w ith the FederalRulesof CivilProcedure to the bestof his abilities.1d.Plaintiffalso assertsthat
3See f.n.l,supra.
                                               7
specialcircumstancesinthiscasewouldmakeanawardofexpensesunjust.1d.Plaintiffpointsto
Defendants'ksfalse sense ofurgency''in scheduling his deposition before the deposition ofM s.

Ricciardi; the expedited brieting schedules set by the Court, which did not toll for Jew ish

holidays'
        ,pro se litigants' access to CM /ECF;and fiD efendants'failure to m itigate dam ages.''1d.

Plaintiff argues that he dutifully filed his appeal w ithin one day of reading the Court's Order

overruling his objections and notifed the Defendants' counsel within two days that his
deposition w as to be cancelled.Plaintiffm aintains thatD efendants could have avoided dam ages

by cancelling the courtreporter on Friday before the M onday deposition.Plaintiff also requests

thattheCourtaward him reasonableexpensesincurred in defending Defendants'M otion.(DE
85,pg.61.


       Defendants filed their Reply on October 19,2018.gDE 88).Defendants firstrefute
Plaintiffs claim that the Court's Order Denying M otion for Protective Order (DE 761
Sûspecifically denied im posing sanctions on Plaintiff.''D efendants assertthatthatlanguage is not

intheCourt'sOrder.(DE 88,pg.2).Defendantsalsopointoutthat,although Plaintiffdid email
defense counsel to inform them he w as not attending the deposition scheduled for M onday,

Septem ber 24,2018,Plaintiff w as required by Court Order to attend.1d. D efendants add that

their counsel explained to Plaintiff in an em ail that his appeal did not autom atically stay the

deposition and he was still required to attend under the Court's O rder at D E 69,and that they

would notcancelthe deposition.Id D efendants state thatPlaintiff never responded to the em ail,

butinstead called defense counselthirty m inutes before the deposition w as scheduled to begin to

conferregarding his forthcom ing M otion forProtective Order.1d.


                                                8
       Defendants argue that they were in no position to disregard the Court's Order and

unilaterally cancelthedeposition.1d.Defendantsalso rejectPlaintiffsargumentthatheisapro
sePlaintiffand thereforehaslimitedknowledgeoftheFederalRulesandCM /ECF.gDE 88,pg.
3j.They argue thatPlaintifffailed to attend aproperly noticed deposition in directviolation of
thisCourt'sOrder,andthereforesanctionsaresubstantiallyjustifiedinthiscase.1d.
   D . The O ctober 26. 2018 M otion to Com pel the C om pletion of Plaintifps D eposition

       IDE 891and forSanctions.Response.and Replv
           1. M otion

       D efendants filed theirM otion to Com pelthe Com pletion of Plaintiff's D eposition and for

Sanctions(DE 89)on October26,2018.IntheirM otion,DefendantsstatethatPlaintiffabruptly
tenninated the deposition after becom ing initated and angry at the questions posed by defense

counsel.(DE 89,pg.2).Defendants ask thatthe Courtorder thatPlaintiff's deposition be
continued so thatD efendants m ay continue their exam ination of Plaintiff,and ask the Cotu'tto

require Plaintiff to respond to questions regarding the circum stances in w hich Plaintiff believes

therecording wasdestroyed.gDE 89,pg.21.Finally,Defendantsrequestsanctions,pursuantto
FederalRule ofProcedure 30(d)(2),forPlaintiff'sunnecessary termination ofhis deposition.
gDE 89,pg.3).Specitically,Defendantsseek costsin colmection with the second deposition of
Plaintiff, including the court reporter's fee and the costs of a second deposition transcript;

attom eys' fees in com zection w ith preparing and taking a second deposition of Plaintiff,
                                                                                          ' and

attomey'sfeesinpreparingtheinstantM otionandanyreplies.(DE 89,pg.5J.
              Response

       Plaintifffiled hisResponseon November1l,2018.(DE 991.ln hisResponse,Plaintiff

                                                9
filed a Slcounter-M otion to Term inate or Lim it the Scope of Deposition under FederalRule of

Civil Procedure 30(d)(3).'' Plaintiff claims that Defendants' cotmsel,Mr.James W illiams,
continually Cdharassed Plaintiff by repeatedly dem anding confidential inform ation,'' and

lsrepeatedly badgered Plaintiffby repeatedly dem anding answers to the sam e questions over and

overagain.''gDE 99,pg.2).Plaintiffclaimsthatheprotested againstthetûbadgering,harassing,
and oppressive nature ofM r.W illiam s'questions''and repeatedly stated thathe was idalready

suffering from em otional stress because of Defendants' actions of destroying exculpatory

evidence resulting in the revocation ofhis m edicallicense''and that stress w as tdexacerbated by

hisisolation from hiswifedlzringthedeposition.''gDE 99,pg.2,! 8).Plaintiffalso statesthathe
Ssterminated the deposition after lodging six additional objections that M r. W illiams was
continuing to badgerthePlaintiff.''(DE 99,pg.3,! 91.Plaintiffarguesthatsanctionsare not
appropriate here because he reasonably term inated the deposition due to defense counsel's

harassing behavior.(DE 99,pg.51.Plaintiffalso asks the Courtto issue an Ordertûbarring
Defendants from propounding further harassing, and irrelevant, questions designed only to

com prom ise Plaintiff s privacy,risking further identity theft,and that in any future deposition,

bothpartiesmustconductthemselveswithprofessionalism andcivility(citationomittedl.'v#.
           3. Replv

       Defendants tiled their Reply on November 7, 2018. (DE 1021.Defendants rejected
Plaintiff's claim s of stress and argued that the circum stances of the recording are relevant and

specifically relatetohisclaimsofemotionaldistress.(DE 102,pg.21.Defendantsalso addthat
theirtrialpreparation willbeprejudiced ifthey areunableto finish theirquestioningregarding
the recording and Plaintiff's claim s for dam ages.Id.Further,D efendants assertthata review of


                                               10
the transcript portions dem onstrate that defense counsel's questioning w as not badgering,

harassing,or oppressive.1d.Instead,Defendants claim that the repeated questions w ere due to

the factthatPlaintiff was evasive or failed to directly answerthe question posed.1d. Further,

D efendants point out that Plaintiff s personal inform ation is required to conduct a thorough

background check,and thatpersonalinfonnation wouldnotbeputontherecord.(DE 102,pg.
   They also maintain that their Ssprimary focus in the continuation of the deposition...is to

question Plaintiff regarding the circum stances surrounding the alleged destnzction of the

recording and hisclaim sfordam ages.''Id.

                               II.    DISCU SSIO N A ND A NA LY SIS

   A . LegalStandard

   UnderFederalRuleofCivilProcedure37andtheinherentjurisdictionoftheCourt,ifaparty
fails to com ply with a discovery order, then the Court m ay im pose the follow ing sanctions:

directing thatthe m attersem braced in the orderor other designated facts be taken as established

for purposes ofthe action,as the prevailing party claim s;prohibiting the disobedientparty from

supporting oropposing designated claim s or defenses,or from introducing designated m atters in

evidence'
        ,striking pleadings in w hole or in part;staying further proceedings until the order is

obeyed;dismissing theaction orproceeding in whole orin part;rendering adefaultjudgment
against the disobedient party; or treating as contem pt of court the failure to obey any order

except an order        subm it to      physical or m ental exam ination. Fed. R . Civ. P.

37(b)(2)(A)(i)-(vii).The Courtmust also order the disobedient party to pay the reasonable
expenses,including attorney's fees,caused by the failure,unless the failure w as substantively

justitiedorothercircllmstancesmakeanaward ofexpensesunjust.Fed.R.Civ.P.37(b)(2)(C).
       Additionally,pursuantto FederalRule ofCivilProcedure 37(a)(5)(A),ifa discovery
m otion isgranted,the Courtmustûirequiretheparty ...whose conductnecessitated the motion,

the party or attorney advising that conduct, or both to pay the m ovant's reasonable expenses

incurredinmakingthemotion,includingattorney'sfees.'' Fed.R.Civ.P.37(a)(5)(A).
       Further,underFederalRuleofCivilProcedlzre37(d),acourtmayordersanctionsif
       (i)    a party or a party's officer,director,ormanaging agent- or a person
              designated underRule30(b)(6)or31(a)(4)- fails,afterbeing served with
              propernotice,to appearforthatperson'sdeposition.

Fed.R.Civ.P.37(d)(1)(A)(i). Thecourtmayimposeany ofthesame sanctionslisted inRule
37(b)(2)(A)(i)-(vi).Stlnsteadoforin additiontothesesanctions,thecourtmustrequiretheparty
failing to act,the attorney advising thatparty,orboth to pay the reasonable expenses,including

attorney's fees,caused by the failure,unless the failure was substantially justified or other
circumstancesmakeanawardofexpensesunjust.''Fed.R.Civ.P.37(d)(3).
       A Court m ay also issue sanctions against a party, pursuant to Federal Rule of Civil

Procedure30(d)(2),forunreasonably tenninating a fairdeposition.Rule 30(d)(2)states:Cçltlhe
court m ay im pose an appropriate sanction- including the reasonable expenses and attorney's

fees incurred by any pal-ty- on a person w ho im pedes,delays,or frustrated the fair exam ination

ofthedeponent.''Fed.R.Civ.P.30(d)(2).
   B. Plaintiff W oliner has E ngaged in D ilatory C onduct, M isconduct, and Im proper

       ConductR egarding his D eposition

   Plaintiff W oliner has repeatedly and frivolously delayed his deposition. H e violated the

Court's Order thathe attend his deposition on Septem ber 24,2018. lt is now m id-N ovem ber,

2018, and Plaintiff s deposition has yet to be com pleted,even though it was first noticed in


                                               12
m id-luly,2018 for an August6,2018 deposition.Finally,after multiple futile attemptsto take

Plaintiff's deposition,Plaintiffsatfor hisdeposition on Friday,O ctober 19,2018. The Courthas

carefullyreviewedtheportionsofthetranscriptofthedepositionfiledbybothparties.(DE 89-1,
DE 99,pgs.16-431.Atthatdeposition,Plaintiffdemonstrated egregiousbehaviorthatmeritsthe
aw ard ofsanctions againstPlaintiffand in favorofDefendants.

   First, Plaintiff has repeatedly refused to provide his social security num ber and driver's

license num ber w hen asked forthatinform ation by D efendants during his deposition and in his

interrogatories. See DE 99, pgs. 20-23; D E 99, pgs. 11-13. The Court's review of pages 15

through 18 ofthe deposition transcript(DE 99,pgs.20-231show Plaintiffsrefusalto provide
this relevantinform ation,even w hen defense counseladvised Plaintiff thathe could provide that

basic inform ation off the record,so that it did notappear in the deposition transcript.Plaintiff

claim s that defense counsel çscontinually harassed'' him by Sçrepeatedly dem anding this

information.Plaintiff's objections are frivolous.The request of this personal information is
routine in litigation,and Plaintiffw as inform ed that the inform ation w ould either rem ain offthe

record or w ould be redacted.ln fact,a Florida Suprem e Court-approved standard interrogatory

requesting aparty filllistallformernames,and when you wereknownbythosenames.Stateall
addresses where you have lived for the past 10 years,the dates you lived at each address,your

SocialSecurity num ber,and yourdate ofbirth,''is one ofthe tirstintenogatories on the Standard

lnterrogatories Form ofthe Florida Rules of Court,V olum e 1.Plaintiff's stubborn and frivolous

refusalto provide basic infonnation such ashissocialsecurity num berexhibitshow he isplaying

gam es w ith opposing counsel and this Court. Plaintiff's conduct urm ecessarily frustrated the

deposition and caused itto be lengthened and delayed.


                                                13
    N ext,Plaintiff s claim that he attended his deposition foroverfive hours on Friday,O d ober

l9, 2018 is inacctlrate.The deposition began at 10:03 a.m .on Friday, O ctober 19, 2018, and

ended abruptly w hen Plaintiff im properly term inated it at 3:05 p.m .A lthough that is indeed a

fiveholzrtime period,Plaintiffw asprovided two breaks and a halfhourbreak forlunch. Thus,

his deposition testim ony w as well under five hours and m uch of that tim e w as w asted by

Plaintiffsrefusalto answerbasic and relevantquestionsin adirectand forthrightm anner.

    Plaintiffalso complainsthatdefense counselfirepeatedly badgered Plaintiff'by çsrepeatedly

demanding answersto the same questions overand overagain.''gDE 99,pg.2,! 71.Upon
careful review of the portions of the deposition transcript provided by both D efendants and

Plaintiff, it is clear that this is sim ply not true. This is yet another false allegation m ade by

Plaintiff.Plaintiff refused to provide clear and com plete answ ers as to the circum stances under

which the recording w as allegedly destroyed,and acted in an evasive and unreasonable m anner.

    Finally,Plaintiffadmitsthatheterminatedthedeposition early,at3:05p.m.(DE 99,pg.3,!
9).TheterminationofthedepositionbyPlaintiffwasunjustitiedanddoneinbadfaith.Itisclear
thatPlaintiff,from the outsetofthe deposition,attem pted to play gam es w ith defense counselin
an effort to frustrate the prom pt com pletion of the deposition.4 vjus behavior w ill not be

tolerated by the Court.

    Plaintiffhas continuously ignored CourtOrders,m ade frivolous argtlm ents,m ade inaccurate

or false statem ents, and avoided attending his ow n deposition, even though he is the party

prosecuting the claim s in this case. For whatever reasons, Plaintiff has m ade the discovery

process in this case unnecessarily com plicated and difficult.The Courthas had to repeatedly rule

4 As a further exam ple of Plaintiff's frivolous behavior, Plai
                                                              ntiffclaimed during hisOctober19,2012dejosition
thathewas4ttrying to stay coherent''butwashaving ahard tim e doing so becausehewastûisolated from hlswife''
andtheallegedresultantstresswasmakingitdifficultforhim toççremembereverythingrightnow.''(DE 99,pg.3l).
                                                    14
on m otionscaused by Plaintiffsadvancem entoffrivolous,irrelevant,orunsupported positions.

Plaintiffhas acted vexatiously and in bad faith by failing to answ er sim ple and routine questions,

has acted in an unreasonable m anner,has im properly insisted on the presence of his w ife athis

deposition,and has com plained frequently at sm allinconveniences.He has delayed subm itting

for and com pleting his deposition for alm ost five m onths and has continuously delayed the

discovery process.This is nothow the discovery process is supposed to proceed.

   C . The lm position ofSanctionsA gainstPlaintiffis A ppropriate

Therefore,pursuanttoFederalRuleofCivilProcedure37(b)(2)(C),sincePlaintiffdid notf'ully
comply with thisCourt'sdiscovery orders,and pttrsuantto Rule 37(d)(1)(A)(i),since Plaintiff
failed to appear for his Court-ordered deposition on Septem ber 24, 2018, and due to his

m isconduct during the discovery process, Plaintiff shall be required to pay D efendants'

reasonable expenses in retaining a court reporter for the scheduled Septem ber 24, 2018

deposition,and shallbe required to pay D efendants'attorneys' fees forresearching and drafting

theM otion forSanctions gDE 771,reviewing and researching Plaintiff'sResponse,researching
and drafting D efendants'Reply,asw ellasthe tim e spentin review ing and com plying w ith Court

Orders to take Plaintiffs deposition.Plaintiff s failure to attend the C ourt-ordered Septem ber

24,2018deposition wasnotsubstantiallyjustified and there areno circumstanceswhich make
such an award unjust.SeeDudev.Cong.Plaza,LLC,No.17-80522-C1V,2018 W L 3432714
(S.D.Fla.July 16,2018)(Sanctionsofattorneys'feesand costsimposed againstPlaintifffor
failuretoattenddeposition,failuretoattendmediation,andfailuretocomplywithCourtOrdersl;
Dude v.Cong.Plaza,LLC,No.17-80522-C1V,2018 W L 3848431(S.D.Fla.Aug.l3,2018)
(Awarding attorneys'feesand costsagainstPlaintiffin theamountof$39,622.00 in attorneys'

                                                15
fees and $2,090.83 in costs due to Plaintiff s failure to attend deposition,failure to attend

mediation,andfailuretocomplywithCourtOrders).
       Further, the Court w ill also require Plaintiff to pay D efendants' reasonable costs in

colm ection w ith the second deposition, including the court reporter's fee at the continued

deposition of Plaintiff and the cost of the second deposition transcript,and attorneys' fees in

researching and drafting D efendants'M otion to Com pelthe Com pletion ofPlaintiff's D eposition

and for Sanctions (DE 891,Plaintiff'sResponse and Cross-M otion,and itsReply gDE 102J,
pursuanttoFederalRuleofCivilProcedure30(d)(2).
       Plaintiffs Cross-Motion forProtective OrderunderRule 30(d)(3)(A) is frivolousand
withoutm erit.Itis DEN IED .ltis frankly hard to believe thatafter allofPlaintiff sim properand

dilatory conduct,he deem ed itproperto seek sanctions againstD efendants.Plaintiff did notfile

his frivolous Cross-M otion for Protective O rder until after Defendants tiled their M otion to

Compelthe Completion of Plaintiff's Deposition and for Sanctions (DE 891.Additionally,
Plaintiff scross-m otion w as im properly contained w ithin hisResponse.

       The Court also recom m ends that additional sanctions relating to Plaintiff s pending

M otion to am end his com plaint be considered by the District Judge, as discussed below .The

undersigned also reservesjurisdiction to impose or recommend additionalsanctions against
Plaintiff,including dism issalofhis law suit,the striking ofhis pleadings,and any othersanctions

authorized by law.See Fountain v.United States,725 F.App'x 891(11th Cir.2018)(Prose
Plaintiffslawsuitdismissed forfailuretocomply with discovery);fambertv.WorldwideAf/c/g.
Techs.Corp.,708F.App'x 559(11thCir.2017)(ProsePlaintiff'slawsuitdismissed assanction
for Plaintifps refusal to com ply with discovery order and for attem pting to deceive m agistrate


                                               16
judgel;Dudev.Cong.Plaza,LLC,No.17-80522-C1V,2018 W L 4203888 (S.D.Fla.July 20,
2018), report and recommendation adopted sub nom .D ude v. Cong. Plaza. LLC, N o.
17-CV-80522,2018W L 4203886(S.D.Fla.Aug.29,2018)(Plaintiffslawsuitdismisseddueto
Plaintiff sfailure to attend hisdeposition,failure to attend m ediation,and failure to com ply w ith

courtorders).
                                         111.   C O N CLU SIO N

       In lightofthe foregoing,itisO RD ERE D and A D JU DG E D thatD efendants'M otion for

Sanctions (DE 771and M otion to Compelthe Completion ofPlaintiffs Deposition and for
Sanctions(DE 89)areGRANTED IN PART asfollows:
           Defendants'M otion forSanctionsgDE 77)isGRANTED to theextentthatPlaintiff
           shallbe required to pay D efendants'reasonable expenses in retaining a courtreporter

           forthe scheduled Septem ber24,2018 deposition,and D efendants'attorneys'fees for

           researchinganddraftingtheM otion forSanctions(DE 771,reviewingandresearching
           Plaintiff s R esponse,researching and drafting D efendants'Reply,as w ellasthe tim e

           spent in review ing and com plying w ith CourtO rders to take Plaintiff s deposition,

           subsequentto the Septem ber24,2018 CourtOrder.

       2. D efendants' M otion to Com pel the Com pletion of Plaintiff s D eposition and for

           Sanctions gDE 891 is GRANTED to the extentthatPlaintiffshallbe required to
           subm itto a furtherdeposition and shallberequired to pay D efendants'reasonable costs

           in connection w ith the second deposition,including the courtreporter'sfee and the cost

           of the second deposition transcript, and attorneys' fees in researching and drafting

           D efendants' M otion to Com pel the Com pletion of Plaintifps Deposition and for


                                                17
   Sanctions (DE 891,PlaintiffsResponse and Cross-Motion,and Defendants'Reply
   (DE 1021.
   ln orderto assist the Courtin determ ining a reasonable aw ard of attorneys'fees and

   costs pm suant to this Order,D efendants shall tsle an appropriate affidavit with the

   Court on or before D ecem ber 4, 2018,docum enting all attom eys' fees and costs

   incurred as a resultofretaining a courtreporterforthe scheduled Septem ber24,2018

   deposition'
             ,researchinganddraftingtheM otion forSanctions(DE 771,
                                                                  .reviewingand
   researching Plaintiff s Response; researching and drafting D efendants' Reply;

   review ing and com plying w ith CourtOrders to take Plaintiff's deposition;reasonable

   costs in connection w ith the second deposition,including the courtreporter's fee and

   the cost of the second deposition transcript; and in researching and drafting

   Defendants' M otion to Com pel the Com pletion of Plaintiff s D eposition and for

   Sanctions (DE 891,PlaintiffsResponse and Cross-M otion,and Defendants'Reply
   gDE 1021.The affidavitshould includethe nmotmtofattorneys'feessought,holzrs
   expended,servicesrendered,and hourly rate sought.

   Plaintiff shall have untilon or before Decem ber 28,2018 to file a response or

   objections to the hourly rate claimed by defense counseland the numberofholzrs
   incurred by D efendants'counsel.

5. Thereafter,Defendants shallhave untilon orbefore January 5,2019 to tile any reply

   to Plaintiff's response.The Courtw ill then determ ine the am ountof attorneys' fees

   and costs,which shallbe paid by Plaintiffto Defendants.

6. The Courtalso reservesjurisdiction to impose or recommend f'urther sanctions,

                                      18
            includingthestriking ofPlaintifpspleadings,dismissalofhislawsuitwith prejudice,
            and all appropriate further sanctions. 5 Plaintiff is O R D ER ED to attend the

            continuation of his deposition on or before D ecem ber 14, 2018, at a date and tim e

            noticed by the D OH D efendants'counseland attheiroffice.The CourtordersPlaintiff

            to provide his social security num ber and driver's license num ber to Defendants'

            counsel in either a redacted or off-the-record procedure as reasonably offered by

            D efendants'counsel.Plaintiffis also O RD ER ED to fully and com pletely,and w ithout

            evasiveness,directly answ er defense counsel's relevant and proper questions.Since

            Plaintiffunnecessarily delayed the conclusion ofhis October 19,2018 deposition and

            wastedtheparties'time,Defendantsshallhavean additionalfourhours(exclusiveof
            breaks)totakePlaintiffsdeposition.Any furtherviolationsbyPlaintiffshallresultin
            m ore serioussanctions.


        DCNEANDORDEREDinChambersatWestPalmBeach,PalmBeachCotmty,Florida,
this/J Jyofxovember,2018.

                                                          W ILLIA M M A TT W AN
                                                          U N ITED STA TES G G ISTR ATE JUD G E




5Currently underconsiderationby Judge Dim itrouleasisPlaintiff'sM otion forLeaveto Am end hisinitialVerified
Complaint(DE 42),in which Plaintiffseeksto add approximately 18 moreDefendantsand approximately four
additionalcausesofaction.In lightofPlaintiff'sm isconduct,as noted in thisOrderand priorOrdersofthe Court,
theundersigned is,in conjunctionwiththisOrder,issuing aReportandRecommendationwhichrecommendsthat
Judge DimitrouleasconsiderPlaintiff'sm isconductin determ ining whetherPlaintiffshould be perm itted to amend
hisComplaint.
                                                     19
